


110 HR 2420 RH: International Climate

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 131
		110th CONGRESS
		1st Session
		H. R. 2420
		[Report No.
		  110–215]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 22, 2007
			Mr. Lantos (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Markey,
			 Mr. Meeks of New York,
			 Mr. Sires,
			 Ms. Watson,
			 Mr. Delahunt,
			 Mr. Berman,
			 Mr. Crowley,
			 Mr. Wexler,
			 Mr. Engel,
			 Mr. Faleomavaega,
			 Mr. Ackerman,
			 Mr. Sherman,
			 Ms. Woolsey,
			 Mr. Miller of North Carolina,
			 Mr. Klein of Florida,
			 Mr. Payne,
			 Mr. Smith of Washington,
			 Mr. Carnahan,
			 Ms. Linda T. Sánchez of California,
			 Mr. Wu, Mr. Hinojosa, Mr.
			 Inslee, Ms. Jackson-Lee of
			 Texas, and Ms. Giffords)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		
			June 28, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 22, 2007
		
		A BILL
		To declare United States policy on
		  international climate cooperation, to authorize assistance to promote clean and
		  efficient energy technologies in foreign countries, and to establish the
		  International Clean Energy Foundation.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Climate
			 Cooperation Re-engagement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Definitions.
					Title I—United States policy on global climate
				change
					Sec. 101. Congressional
				findings.
					Sec. 102. Congressional statement of
				policy.
					Sec. 103. Office on Global Climate
				Change.
					Title II—Assistance to promote clean and
				efficient energy technologies in foreign countries
					Sec. 201. Congressional
				findings.
					Sec. 202. United States assistance for
				developing countries.
					Sec. 203. United States exports and outreach
				programs for India and China.
					Sec. 204. United States trade
				missions to encourage private sector trade and investment.
					Sec. 205. Actions by Overseas Private
				Investment Corporation.
					Sec. 206. Actions by United States Trade and
				Development Agency.
					Sec. 207. Global Climate Change Exchange
				program.
					Sec. 208. Interagency Working Group to support
				a Clean Energy Technology Exports Initiative.
					Title III—International Clean Energy
				Foundation
					Sec. 301. Definitions.
					Sec. 302. Establishment and management of
				Foundation.
					Sec. 303. Duties of foundation.
					Sec. 304. Annual report.
					Sec. 305. Powers of the
				foundation; related provisions.
					Sec. 306. General personnel
				authorities.
					Sec. 307. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(2)Clean and efficient
			 energy technologyThe term clean and efficient energy
			 technology means an energy supply or end-use technology—
				(A)such as—
					(i)solar technology;
					(ii)wind technology;
					(iii)geothermal
			 technology;
					(iv)hydroelectric
			 technology; and
					(v)carbon capture
			 technology; and
					(B)that, over its life cycle
			 and compared to a similar technology already in commercial use—
					(i)is reliable, affordable,
			 economically viable, socially acceptable, and compatible with the needs and
			 norms of the country involved;
					(ii)results in—
						(I)reduced emissions of
			 greenhouse gases; or
						(II)increased geological
			 sequestration; and
						(iii)may—
						(I)substantially lower
			 emissions of air pollutants; or
						(II)generate substantially
			 smaller or less hazardous quantities of solid or liquid waste.
						(3)Geological
			 sequestrationThe term
			 geological sequestration means the capture and long-term storage
			 in a geological formation of a greenhouse gas from an energy producing
			 facility, which prevents the release of greenhouse gases into the
			 atmosphere.
			(4)Greenhouse
			 gasThe term greenhouse gas means—
				(A)carbon dioxide;
				(B)methane;
				(C)nitrous oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 or
				(F)sulfur
			 hexafluoride.
				IUnited States policy on
			 global climate change
			101.Congressional
			 findingsCongress makes the
			 following findings:
				(1)There is a global
			 scientific consensus, as established by the Intergovernmental Panel on Climate
			 Change (IPCC) and confirmed by the National Academy of Sciences, that the
			 continued build-up of anthropogenic greenhouse gases in the atmosphere has
			 been, and is now warming the earth and threatens the stability of the global
			 climate. By the estimate of the IPCC, unmitigated global greenhouse gas
			 emissions could drive up global temperatures by as much as 7 to 11 degrees
			 Fahrenheit by 2100.
				(2)Climate change is already
			 having significant impacts in certain regions of the world and on many
			 ecosystems, with poor populations being most vulnerable.
				(3)Climate change is a
			 global problem that can only be managed by a coordinated global response that
			 reduces global emissions of greenhouse gases to a level that stabilizes their
			 concentration in the Earth’s atmosphere.
				(4)The United Nations
			 Framework Convention on Climate Change (hereinafter in this section referred to
			 as the Convention) establishes a viable foundation to construct
			 a global regime to combat global warming and manage its impacts.
				(5)The United States, along
			 with 189 other countries, is a party to the Convention, agreed to in New York
			 on May 9, 1992, and entered into force in 1994. The Convention’s stated
			 objective is to achieve stabilization of greenhouse gas concentrations
			 in the atmosphere at a level that would prevent dangerous anthropogenic
			 interference with the climate system.
				(6)The Kyoto Protocol to the
			 Convention was adopted by the third Convention Conference of the Parties
			 (COP–3) in December 1997, in Kyoto, Japan, and stipulated legally binding
			 reductions in greenhouse gas emissions at an average of 5.2 percent below 1990
			 levels for industrialized countries, but it did not specify policies for its
			 implementation. The Kyoto Protocol also did not stipulate binding reductions in
			 greenhouse gas emissions for rapidly industrializing countries such as China,
			 India, and Brazil.
				(7)Before negotiations were
			 completed on the mechanisms for implementing Kyoto Protocol commitments on
			 greenhouse gas emissions, George W. Bush took office as President of the United
			 States, and in March 2001, announced opposition to continued negotiations over
			 implementation of the Protocol, stating that the Protocol was fatally
			 flawed from the Administration’s point of view.
				(8)President Bush unveiled
			 an alternative strategy to the Kyoto Protocol for halting global
			 warming on February 14, 2002. The President’s plan did not contain any
			 international component to amend or supplant the Kyoto Protocol or any kind of
			 blueprint for committing major developing economies such as China, India, and
			 Brazil to reduce future greenhouse gas emissions. The President’s plan set a
			 voluntary greenhouse gas intensity  target for the United States
			 that specified an 18 percent reduction in emissions intensity by
			 2012. This reduction would allow actual emissions to increase by at least 12
			 percent over the same period.
				(9)On February 16, 2005,
			 after Russia’s ratification, the Kyoto Protocol entered into force. With entry
			 into force, the emissions targets of the Protocol became legally binding
			 commitments for those industrialized countries that ratified the Protocol.
			 Because the United States and Australia did not ratify the Protocol, and
			 because developing countries are not subject to its limits, the Protocol
			 currently restricts the emissions of countries accounting for only 32 percent
			 of global greenhouse gas emissions.
				(10)The Kyoto Protocol required that parties to
			 the Protocol begin negotiating in 2005 toward a second round of commitments to
			 begin after the expiration of the first emissions budget period in 2012. The
			 eleventh Convention Conference of the Parties (COP–11) in November and December
			 2005 in Montreal, Canada launched the negotiations on the second round of
			 commitments by parties to the Protocol and initiated a dialogue (a
			 parallel process) under the Convention that engaged both the
			 United States and developing countries in discussions on future efforts.
				(11)At the twelfth Convention Conference of the
			 Parties (COP–12) in November 2006 in Nairobi, Kenya, parties continued
			 discussions on a second round of commitments under the Kyoto Protocol as a
			 successor to the first commitment period (2008 through 2012) and, in the
			 parallel process, discussed enhanced cooperation under the Convention that
			 would engage countries that did not have commitments under the Protocol.
				(12)At a summit in Brussels, Belgium in March
			 2007, the head of governments of the European Union committed its Member States
			 to cut greenhouse gas emissions 20 percent below 1990 levels by 2020 and
			 committed to move this target up to 30 percent if the United States and other
			 major emitters joined the commitment.
				(13)On April 17, 2007, the
			 United Nations Security Council held its first ever open meeting
			 on the impact of climate change on international security. British Foreign
			 Secretary Margaret Beckett, in her capacity as President of the Security
			 Council, declared in her opening statement that the Council has a
			 security imperative to tackle climate change because it can
			 exacerbate problems that cause conflicts and because it threatens the entire
			 planet. United Nations Secretary-General Ban Ki-moon told the Council that
			 issues of energy and climate change have implications for peace and
			 security.
				(14)Working Group III of the IPCC met from
			 April 30 through May 4, 2007, in Bangkok, Thailand to assess technologies and
			 policies needed to avert dangerous climate change and to provide background for
			 negotiations on a post-2012 climate change regime. The draft report by the IPCC
			 Working Group III concludes that by quickly adopting technological options that
			 are available or are being developed, the global concentration of greenhouse
			 gases in the atmosphere can be stabilized at 450–550 parts per million (ppm).
			 The IPCC scientists believe that a 450 to 550 ppm ceiling might limit the
			 global rise in temperatures to no more than 3.6 degrees Fahrenheit and avert
			 impacts of escalating scale, scope, and costs, potentially including the
			 destabilization of large polar ice sheets that could contribute to long-term,
			 catastrophic sea level rise at higher temperatures.
				(15)At the Group of Eight
			 (G–8) Summit scheduled to be held in Heiligendamm, Germany in June 2007,
			 climate change and energy have been placed at the top of the policy agenda, and
			 during the Summit, the G–8 is scheduled to have a dialogue with China, India,
			 South Africa, Mexico, and Brazil on the issue.
				(16)The United Nations Secretary-General Ban
			 Ki-moon has indicated that one of his top goals is to forge a more
			 comprehensive agreement under the Convention to ensure there is no gap when the
			 first commitment period under the Kyoto Protocol ends in 2012. In order to
			 reach this goal, critical negotiations involving all of the major greenhouse
			 gas emitters, along with the vulnerable countries, must be initiated
			 immediately and be completed by 2009. On May 1, 2007, the Secretary-General
			 named three Special Envoys on Climate Change to assist in consultations
			 with Governments. The Secretary-General will host a high-level
			 meeting on climate change at the United Nations General Assembly in
			 September 2007 to give political direction to the thirteenth
			 Convention Conference of the Parties (COP–13) to take place in December 2007 in
			 Bali, Indonesia.
				102.Congressional
			 statement of policyCongress
			 declares the following to be the policy of the United States:
				(1)To promote United States and global
			 security through leadership in cooperation with other nations of the global
			 effort to reduce and stabilize global greenhouse gas emissions and stabilize
			 atmospheric concentration of such gases. As such, the United States will seek
			 to obtain mitigation commitments from all major greenhouse gas emitting
			 countries under the institutional framework provided by the United Nations
			 Framework Convention on Climate Change (hereinafter in this section referred to
			 as the Convention);
				(2)To facilitate progress in
			 global negotiations toward a comprehensive agreement under the Convention, and
			 in service of this goal, the United States will, during the course of 2007,
			 engage in high level dialogue on climate change within the Group of Eight
			 (G–8), with the European Union, with Japan and other industrialized countries,
			 and with China, India, Brazil, and other major developing countries. The United
			 States will also participate in the initiative of the United Nations
			 Secretary-General to build consensus among governments on enhanced
			 international cooperation on these matters.
				(3)To participate more actively and
			 constructively in the intergovernmental climate change process, including at
			 the thirteenth Convention Conference of the Parties (COP–13) to take place in
			 December 2007 in Bali, Indonesia. As such, at the COP–13 meeting, the United
			 States will be represented by a high-level delegation composed of climate
			 experts and career foreign service officers with extensive diplomatic
			 experience, including experience in multi-lateral negotiations, headed by the
			 Secretary of State, the Secretary’s Deputy, or the Undersecretary for Global
			 Affairs of the Department of State.
				(4)To engage in serious discussion of possible
			 future commitments under the Convention. These discussions will seek to develop
			 a plan of action and time-table with the goal of adopting a new international
			 agreement under the Convention that stipulates commitments from all major
			 greenhouse gas emitters, including the United States and other countries listed
			 in Annex 1 to the Convention, China, India, and Brazil, at the fifteenth
			 Convention Conference of the Parties (COP–15) to take place in 2009. This
			 process will seek as its objective that a new instrument will come into force
			 by the time the first commitment period under the Kyoto Protocol ends in
			 2012.
				(5)To protect United States
			 national and economic interests and United States competitiveness in all
			 sectors by negotiating a new agreement under the Convention that is cost
			 effective, comprehensive, flexible, and equitable. Such an agreement shall, at
			 a minimum—
					(A)require binding mitigation commitments from
			 all major emitting countries based on their level of development;
					(B)provide for different forms of commitments,
			 including economy-wide emissions targets, policy-based commitments, sectoral
			 agreements, and no-regrets targets;
					(C)increase cooperation on clean and efficient
			 energy technologies and practices;
					(D)target all greenhouse gases, including
			 sources, sinks, and reservoirs of greenhouse gases, and should expand the
			 current scope of the Kyoto Protocol and Convention to sectors not covered, such
			 as the international aviation and maritime sectors;
					(E)include mechanisms to harness market-based
			 solutions, building upon the joint implementation, clean development mechanism,
			 and international emissions trading developed under the Protocol;
					(F)include incentives for sustainable forestry
			 management that reflect the value of avoided deforestation;
					(G)address the need for adaptation, especially
			 for the most vulnerable and poorest countries on the planet;
					(H)consider the impact on
			 United States industry and contain effective mechanisms to protect United
			 States competitiveness; and
					(I)include the perspectives
			 and address the concerns of impacted indigenous and tribal populations.
					(6)To seek international consensus on
			 long-term objectives including a target range for stabilizing greenhouse gas
			 concentrations. The target range should reflect the consensus recommendations
			 of Intergovernmental Panel on Climate Change (IPCC) scientists, who believe
			 that concentrations of greenhouse gases in the Earth’s atmosphere must be
			 stabilized to provide a reasonable chance of limiting the rise in global
			 temperatures to a level that might avert the most damaging impacts of climate
			 change.
				103.Office on Global
			 Climate Change
				(a)Establishment of
			 officeThere is established within the Department of State an
			 Office on Global Climate Change (hereinafter in this section referred to as the
			 Office).
				(b)Head of office
					(1)In
			 generalThe head of the
			 Office shall be the Ambassador-at-Large for Global Climate Change (hereinafter
			 in this section referred to as the Ambassador-at-Large).
					(2)AppointmentThe
			 Ambassador-at-Large shall be appointed by the President, by and with the advice
			 and consent of the Senate.
					(c)Duties
					(1)In
			 generalThe primary responsibility of the Ambassador-at-Large
			 shall be to advance the goals of the United States with respect to reducing the
			 emissions of global greenhouse gases and addressing the challenges posed by
			 global climate change.
					(2)Advisory
			 roleThe Ambassador-at-Large—
						(A)shall be a principal
			 adviser to the President and the Secretary of State on matters relating to
			 global climate change; and
						(B)shall make
			 recommendations to the President and the Secretary of State on policies of the
			 United States Government with respect to international cooperation on reducing
			 the emission of global greenhouse gases and addressing the challenges posed by
			 global climate change.
						(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador-at-Large is authorized to represent the
			 United States in matters relating to global climate change in—
						(A)contacts with foreign
			 governments, intergovernmental organizations, and specialized agencies of the
			 United Nations, the Organization on Security and Cooperation in Europe, and
			 other international organizations of which the United States is a member;
			 and
						(B)multilateral conferences
			 and meetings relating to global climate change.
						(d)FundingThe
			 Secretary of State shall provide the Ambassador-at-Large with such funds as may
			 be necessary for the hiring of staff for the Office, the conduct of
			 investigations by the Office, and for necessary travel to carry out the
			 provisions of this section.
				(e)ReportNot later than September 1 of each year,
			 the Secretary of State, with the assistance of the Ambassador-at-Large, shall
			 prepare and submit to the appropriate congressional committees a report on the
			 strategy, policies, and actions of the United States for reducing the emissions
			 of global greenhouse gases and addressing the challenges posed of global
			 climate change.
				IIAssistance to promote
			 clean and efficient energy technologies in foreign countries
			201.Congressional
			 findingsCongress makes the
			 following findings:
				(1)Several provisions of the
			 Energy Policy Act of 1992 were designed to expand Federal programs that support
			 renewable energy and energy efficient equipment exports and to broaden the
			 portfolio of programs to include training and technology transfer activities
			 that help promote development in less industrialized nations, expand global
			 markets, and reduce greenhouse gas emissions. However, few of the
			 export-related provisions of the Energy Policy Act of 1992 were implemented due
			 to a lack of Federal funding.
				(2)In 2000, Congress called
			 for several United States Government agencies to create an Interagency Working
			 Group to support a Clean Energy Technology Exports Initiative to use the
			 combined resources of various agencies to promote the export of clean energy
			 technologies abroad. The Initiative also suffered from low levels of Federal
			 funding and has not produced significant results.
				(3)Large and emerging
			 economies, such as India and China, play significant roles in the global energy
			 security system as large consumers of energy and should be included as member
			 countries in the International Energy Agency to strengthen the common interest
			 of importers in encouraging transparent energy markets and in planning for
			 supply disruptions.
				(4)The challenge of energy
			 security severely affects developing countries where over 1.6 billion people
			 lack access to affordable energy services. In these nations, a lack of
			 transparency and accountability creates a climate of mistrust for investors;
			 bilateral and multilateral lending institutions do not provide sufficient
			 incentives to companies investing in clean and efficient energy technologies;
			 women and children suffer disproportionately due to the lack of energy
			 services; inaccessibility of energy services impedes other development programs
			 in education, health, agriculture, and the environment; and dependence on
			 imported fuels leaves countries vulnerable to supply disruptions and economic
			 shocks.
				(5)In addition to promoting
			 the export of clean energy technologies, large energy-consuming economies must
			 also have appropriate incentive systems, policy and regulatory frameworks, and
			 investment climates in place to accept and promote the adoption of such
			 technologies.
				(6)More than $16 trillion
			 needs to be invested in energy-supply infrastructure worldwide by 2030 to meet
			 energy demand, and almost half of total energy investment will take place in
			 developing countries, where production and demand are expected to increase the
			 most.
				(7)Public and private sector
			 capital will be needed to fulfill future demand. The opportunity exists for
			 public and private actors to coordinate efforts and leverage resources to
			 direct this investment into technologies, practices, and services that promote
			 energy efficiency, clean-energy production, and a reduction in global
			 greenhouse gas emissions.
				(8)In attempting to address the global climate
			 change challenge, the United States Government recently launched the Asia
			 Pacific Partnership on Clean Development and Climate, which is meant to
			 accelerate the development and deployment of clean energy technologies.
			 However, this Partnership operates in a non-binding framework that does not
			 require any emissions reductions from the partner countries.
				202.United States
			 assistance for developing countries
				(a)Assistance
			 authorizedThe Administrator of the United States Agency for
			 International Development shall support policies and programs in developing
			 countries that promote clean and efficient energy technologies—
					(1)to produce the necessary
			 market conditions for the private sector delivery of energy and environmental
			 management services;
					(2)to create an environment that is conducive
			 to accepting clean and efficient energy technologies that support the overall
			 purpose of reducing greenhouse gas emissions, including—
						(A)improving policy, legal,
			 and regulatory frameworks;
						(B)increasing institutional
			 abilities to provide energy and environmental management services; and
						(C)increasing public
			 awareness and participation in the decision-making of delivering energy and
			 environmental management services; and
						(3)to promote the use of
			 American-made clean and efficient energy technologies, products, and energy and
			 environmental management services.
					(b)ReportThe Administrator of the United States
			 Agency for International Development shall submit to the appropriate committees
			 an annual report on the implementation of this section for each of the fiscal
			 years 2008 through 2012.
				(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated to the Administrator of
			 the United States Agency for International Development $200,000,000 for each of
			 the fiscal years 2008 through 2012.
				203.United States exports
			 and outreach programs for India, China, and other countries
				(a)Assistance
			 authorizedThe Secretary of
			 Commerce shall direct the United States and Foreign Commercial Service to
			 expand or create a corps of the Foreign Commercial Service officers to promote
			 United States exports in clean and efficient energy technologies and build the
			 capacity of government officials in India, China, and any other country the
			 Secretary of Commerce determines appropriate, to become more familiar with the
			 available technologies—
					(1)by assigning or training
			 Foreign Commercial Service attachés, who have expertise in clean and efficient
			 energy technologies from the United States, to embark on business development
			 and outreach efforts to India and China; and
					(2)by deploying the attachés
			 described in paragraph (1) to educate provincial, state, and local government
			 officials in India and China on the variety of United States-based technologies
			 in clean and efficient energy technologies for the purposes of promoting United
			 States exports and reducing global greenhouse gas emissions.
					(b)ReportThe Secretary of Commerce shall submit to
			 the appropriate committees an annual report on the implementation of this
			 section for each of the fiscal years 2008 through 2012.
				(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated to the Secretary of Commerce such sums as may be necessary for
			 each of the fiscal years 2008 through 2012.
				204.United States trade
			 missions to encourage private sector trade and investment
				(a)Assistance
			 authorizedThe Secretary of Commerce shall direct the
			 International Trade Administration to expand or create trade missions to and
			 from the United States to encourage private sector trade and investment in
			 clean and efficient energy technologies—
					(1)by organizing and
			 facilitating trade missions to foreign countries and by matching United States
			 private sector companies with opportunities in foreign markets so that clean
			 and efficient energy technologies can help to combat increases in global
			 greenhouse gas emissions; and
					(2)by creating reverse trade
			 missions in which the Department of Commerce facilitates the meeting of foreign
			 private and public sector organizations with private sector companies in the
			 United States for the purpose of showcasing clean and efficient energy
			 technologies in use or in development that could be exported to other
			 countries.
					(b)ReportThe Secretary of Commerce shall submit to
			 the appropriate committees an annual report on the implementation of this
			 section for each of the fiscal years 2008 through 2012.
				(c)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated to the Secretary of Commerce such sums as may be necessary for
			 each of the fiscal years 2008 through 2012.
				205.Actions by Overseas
			 Private Investment Corporation
				(a)FindingsCongress
			 finds the following:
					(1)Many of the emerging
			 markets within which the Overseas Private Investment Corporation supports
			 projects have immense energy needs and will require significant investment in
			 the energy sector in the coming decades.
					(2)The use, or lack of use,
			 of clean and efficient energy technologies can have a dramatic effect on the
			 rate of global greenhouse gas emissions from emerging markets in the coming
			 decades.
					(b)Sense of
			 CongressIt is the sense of Congress that the Overseas Private
			 Investment Corporation should promote greater investment in clean and efficient
			 energy technologies by—
					(1)proactively reaching out
			 to United States companies that are interested in investing in clean and
			 efficient energy technologies in countries that are significant contributors to
			 global greenhouse gas emissions;
					(2)giving preferential
			 treatment to the evaluation and awarding of projects that involve the
			 investment or utilization of clean and efficient energy technologies;
			 and
					(3)providing greater
			 flexibility in supporting projects that involve the investment or utilization
			 of clean and efficient energy technologies, including financing, insurance, and
			 other assistance.
					(c)ReportThe
			 Overseas Private Investment Corporation shall include in its annual report
			 required under section 240A of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2200a)—
					(1)a description of the
			 activities carried out to implement this section; or
					(2)if the Corporation did
			 not carry out any activities to implement this section, an explanation of the
			 reasons therefor.
					206.Actions by United
			 States Trade and Development Agency
				(a)Assistance
			 authorizedThe Director of
			 the Trade and Development Agency shall establish or support policies
			 that—
					(1)proactively seek
			 opportunities to fund projects that involve the utilization of clean and
			 efficient energy technologies, including in trade capacity building and capital
			 investment projects;
					(2)give preferential
			 treatment to the evaluation and awarding of projects that involve the
			 utilization of clean and efficient energy technologies, particularly to
			 countries that have the potential for significant reduction in greenhouse gas
			 emissions; and
					(3)recruit and retain
			 individuals with appropriate expertise in clean, renewable, and efficient
			 energy technologies to identify and evaluate opportunities for projects that
			 involve clean and efficient energy technologies and services.
					(b)ReportThe President shall include in the annual
			 report on the activities of the Trade and Development Agency required under
			 section 661(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2421(d)) a
			 description of the activities carried out to implement this section.
				207.Global Climate Change
			 Exchange program
				(a)Program
			 authorizedThe Secretary of
			 State is authorized to establish a program to strengthen research, educational
			 exchange, and international cooperation with the aim of reducing global
			 greenhouse gas emissions and addressing the challenges posed by global climate
			 change. The program authorized by this subsection shall be carried out pursuant
			 to the authorities of the Mutual Educational and Cultural Exchange Act of 1961
			 (22 U.S.C. 2451 et seq.) and may be referred to as the Global Climate
			 Change Exchange Program.
				(b)ElementsThe
			 program authorized by subsection (a) shall contain the following
			 elements:
					(1)The financing of studies,
			 research, instruction, and other educational activities dedicated to reducing
			 carbon emissions and addressing the challenge of global climate change—
						(A)by or to United States
			 citizens and nationals in foreign universities, governments, organizations,
			 companies, or other institutions; and
						(B)by or to citizens and
			 nationals of foreign countries in United States universities, governments,
			 organizations, companies, or other institutions.
						(2)The financing of visits and exchanges
			 between the United States and other countries of students, trainees, teachers,
			 instructors, professors, researchers, and other persons who study, teach, and
			 conduct research in subjects such as the physical sciences, environmental
			 science, public policy, economics, urban planning, and other subjects and focus
			 on reducing greenhouse gas emissions and addressing the challenges posed by
			 global climate change.
					(c)AccessThe
			 Secretary of State shall ensure that the program authorized by subsection (a)
			 is available to—
					(1)historically Black
			 colleges and universities that are part B institutions (as such term is defined
			 in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2))),
			 Hispanic-serving institutions (as such term is defined in section 502(5) of
			 such Act (20 U.S.C. 1101a(5))), Tribal Colleges or Universities (as such term
			 is defined in section 316 of such Act (20 U.S.C. 1059c)), and other minority
			 institutions (as such term is defined in section 365(3) of such Act (20 U.S.C.
			 1067k(3))), and to the students, faculty, and researchers at such colleges,
			 universities, and institutions; and
					(2)small business concerns
			 owned and controlled by socially and economically disadvantaged individuals,
			 and small business concerns owned and controlled by women (as such terms are
			 defined in section 8(d)(3) of the Small Business Act (15 U.S.C.
			 637(d)(3))).
					(d)ReportThe Secretary of State shall transmit to
			 the appropriate committees an annual report on the implementation of this
			 section for each of the fiscal years 2008 through 2012.
				(e)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated to the Secretary of State
			 $3,000,000 for each of the fiscal years 2008 through 2012.
				208.Interagency Working
			 Group to support a Clean Energy Technology Exports Initiative
				(a)Assistance
			 authorizedThe President
			 shall provide assistance to the Interagency Working Group to support a Clean
			 Energy Technology Exports Initiative—
					(1)to improve the ability of
			 the United States to respond to international competition by leveraging the
			 resources of Federal departments and agencies effectively and efficiently and
			 by raising policy issues that may hamper the export of United States clean
			 energy technologies abroad;
					(2)to fulfill, as
			 appropriate, the mission and objectives as noted in the report entitled,
			 Five-Year Strategic Plan of the Clean Energy Technology Exports Initiative,
			 submitted to Congress in October 2002; and
					(3)to raise the importance
			 and level of oversight of the Interagency Working Group to the heads of the
			 Federal departments and agencies that are participating in the Interagency
			 Working Group.
					(b)ReportThe Administrator of the United States
			 Agency for International Development, the Secretary of Commerce, and the
			 Secretary of Energy shall jointly submit to the appropriate committees an
			 annual report on the implementation of this section for each of the fiscal
			 years 2008 through 2012.
				(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to appropriated to the President $5,000,000
			 for each of the fiscal years 2008 through 2012.
				IIIInternational Clean
			 Energy Foundation
			301.DefinitionsIn this title:
				(1)BoardThe
			 term Board means the Board of Directors of the Foundation
			 established pursuant to section 302(c).
				(2)Chief executive
			 officerThe term Chief Executive Officer means the
			 chief executive officer of the Foundation appointed pursuant to section
			 302(b).
				(3)FoundationThe term Foundation means the
			 International Clean Energy Foundation established by section 302(a).
				302.Establishment and
			 management of Foundation
				(a)Establishment
					(1)In
			 generalThere is established in the executive branch a foundation
			 to be known as the International Clean Energy Foundation that
			 shall be responsible for carrying out the provisions of this title. The
			 Foundation shall be a government corporation, as defined in section 103 of
			 title 5, United States Code.
					(2)Board of
			 directorsThe Foundation shall be governed by a Board of
			 Directors chaired by the Secretary of State (or the Secretary’s designee) in
			 accordance with subsection (d).
					(3)Intent of
			 congressIt is the intent of Congress, in establishing the
			 structure of the Foundation set forth in this subsection, to create an entity
			 that serves the long-term foreign policy and energy security goals of reducing
			 global greenhouse gas emissions.
					(b)Chief executive
			 officer
					(1)In
			 generalThere shall be in the Foundation a Chief Executive
			 Officer who shall be responsible for the management of the Foundation.
					(2)AppointmentThe
			 Chief Executive Officer shall be appointed by the Board, with the advice and
			 consent of the Senate, and shall be a recognized leader in clean and efficient
			 energy technologies and climate change and shall have experience in energy
			 security, business, or foreign policy, chosen on the basis of a rigorous
			 search.
					(3)Relationship to
			 boardThe Chief Executive Officer shall report to, and be under
			 the direct authority of, the Board.
					(4)Compensation and
			 rank
						(A)In
			 generalThe Chief Executive Officer shall be compensated at the
			 rate provided for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
						(B)AmendmentSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
							
									Chief Executive Officer, International
				  Clean Energy
				  Foundation.
								.
						(C)Authorities and
			 dutiesThe Chief Executive Officer shall be responsible for the
			 management of the Foundation and shall exercise the powers and discharge the
			 duties of the Foundation.
						(D)Authority to appoint
			 officersIn consultation and with approval of the Board, the
			 Chief Executive Officer shall appoint all officers of the Foundation.
						(c)Board of
			 directors
					(1)EstablishmentThere
			 shall be in the Foundation a Board of Directors.
					(2)DutiesThe
			 Board shall perform the functions specified to be carried out by the Board in
			 this title and may prescribe, amend, and repeal bylaws, rules, regulations, and
			 procedures governing the manner in which the business of the Foundation may be
			 conducted and in which the powers granted to it by law may be exercised.
					(3)MembershipThe
			 Board shall consist of—
						(A)the Secretary of State
			 (or the Secretary’s designee), the Secretary of Energy (or the Secretary’s
			 designee), and the Administrator of the United States Agency for International
			 Development (or the Administrator’s designee); and
						(B)four other individuals
			 with relevant experience in matters relating to energy security (such as
			 individuals who represent institutions of energy policy, business
			 organizations, foreign policy organizations, or other relevant organizations)
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate, of which—
							(i)one individual shall be
			 appointed from among a list of individuals submitted by the majority leader of
			 the House of Representatives;
							(ii)one individual shall be
			 appointed from among a list of individuals submitted by the minority leader of
			 the House of Representatives;
							(iii)one individual shall be
			 appointed from among a list of individuals submitted by the majority leader of
			 the Senate; and
							(iv)one individual shall be
			 appointed from among a list of individuals submitted by the minority leader of
			 the Senate.
							(4)Chief executive
			 officerThe Chief Executive Officer of the Foundation shall serve
			 as a nonvoting, ex officio member of the Board.
					(5)Terms
						(A)Officers of the federal
			 governmentEach member of the Board described in paragraph (3)(A)
			 shall serve for a term that is concurrent with the term of service of the
			 individual’s position as an officer within the other Federal department or
			 agency.
						(B)Other
			 membersEach member of the Board described in paragraph (3)(B)
			 shall be appointed for a term of 3 years and may be reappointed for a term of
			 an additional 3 years.
						(C)VacanciesA
			 vacancy in the Board shall be filled in the manner in which the original
			 appointment was made.
						(D)Acting
			 membersA vacancy in the Board may be filled with an appointment
			 of an acting member by the Chairperson of the Board for up to 1 year while a
			 nominee is named and awaits confirmation in accordance with paragraph
			 (3)(B).
						(6)ChairpersonThere
			 shall be a Chairperson of the Board. The Secretary of State (or the Secretary’s
			 designee) shall serve as the Chairperson.
					(7)QuorumA
			 majority of the members of the Board described in paragraph (3) shall
			 constitute a quorum, which, except with respect to a meeting of the Board
			 during the 135-day period beginning on the date of the enactment of this Act,
			 shall include at least 1 member of the Board described in paragraph
			 (3)(B).
					(8)MeetingsThe
			 Board shall meet at the call of the Chairperson, who shall call a meeting no
			 less than once a year.
					(9)Compensation
						(A)Officers of the federal
			 government
							(i)In
			 generalA member of the Board described in paragraph (3)(A) may
			 not receive additional pay, allowances, or benefits by reason of the member’s
			 service on the Board.
							(ii)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
							(B)Other members
							(i)In
			 generalExcept as provided in clause (ii), a member of the Board
			 described in paragraph (3)(B)—
								(I)shall be paid
			 compensation out of funds made available for the purposes of this title at the
			 daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the Board;
			 and
								(II)while away from the
			 member’s home or regular place of business on necessary travel in the actual
			 performance of duties as a member of the Board, shall be paid per diem, travel,
			 and transportation expenses in the same manner as is provided under subchapter
			 I of chapter 57 of title 5, United States Code.
								(ii)LimitationA
			 member of the Board may not be paid compensation under clause (i)(II) for more
			 than 90 days in any calendar year.
							303.Duties of
			 foundationThe Foundation
			 shall—
				(1)use the funds authorized
			 by this title to make grants to promote projects outside of the United States
			 that serve as models of how to significantly reduce the emissions of global
			 greenhouse gases through clean and efficient energy technologies, processes,
			 and services;
				(2)seek contributions from
			 foreign governments, especially those rich in energy resources such as member
			 countries of the Organization of the Petroleum Exporting Countries, and private
			 organizations to supplement funds made available under this title;
				(3)harness global expertise
			 through collaborative partnerships with foreign governments and domestic and
			 foreign private actors, including non-governmental organizations and private
			 sector companies, by leveraging public and private capital, technology,
			 expertise, and services towards innovative models that can be instituted to
			 reduce global greenhouse gas emissions;
				(4)create a repository of
			 information on best practices and lessons learned on the utilization and
			 implementation of clean and efficient energy technologies and processes to be
			 used for future initiatives to tackle the climate change crisis;
				(5)be committed to
			 minimizing administrative costs and to maximizing the availability of funds for
			 grants under this title; and
				(6)promote the use of
			 American-made clean and efficient energy technologies, processes, and
			 services.
				304.Annual report
				(a)Report
			 requiredNot later than March 31, 2008, and each March 31
			 thereafter, the Foundation shall submit to the appropriate congressional
			 committees a report on the implementation of this title during the prior fiscal
			 year.
				(b)ContentsThe
			 report required by subsection (a) shall include—
					(1)the total financial
			 resources available to the Foundation during the year, including appropriated
			 funds, the value and source of any gifts or donations accepted pursuant to
			 section 305(a)(6), and any other resources;
					(2)a description of the
			 Board’s policy priorities for the year and the basis upon which competitive
			 grant proposals were solicited and awarded to nongovernmental institutions and
			 other organizations;
					(3)a list of grants made to
			 nongovernmental institutions and other organizations that includes the identity
			 of the institutional recipient, the dollar amount, and the results of the
			 program; and
					(4)the total administrative
			 and operating expenses of the Foundation for the year, as well as specific
			 information on—
						(A)the number of Foundation
			 employees and the cost of compensation for Board members, Foundation employees,
			 and personal service contractors;
						(B)costs associated with
			 securing the use of real property for carrying out the functions of the
			 Foundation;
						(C)total travel expenses
			 incurred by Board members and Foundation employees in connection with
			 Foundation activities; and
						(D)total representational
			 expenses.
						305.Powers of the
			 foundation; related provisions
				(a)PowersThe
			 Foundation—
					(1)shall have perpetual
			 succession unless dissolved by a law enacted after the date of the enactment of
			 this Act;
					(2)may adopt, alter, and use
			 a seal, which shall be judicially noticed;
					(3)may make and perform such
			 contracts, grants, and other agreements with any person or government however
			 designated and wherever situated, as may be necessary for carrying out the
			 functions of the Foundation;
					(4)may determine and
			 prescribe the manner in which its obligations shall be incurred and its
			 expenses allowed and paid, including expenses for representation;
					(5)may lease, purchase, or
			 otherwise acquire, improve, and use such real property wherever situated, as
			 may be necessary for carrying out the functions of the Foundation;
					(6)may accept money, funds,
			 services, or property (real, personal, or mixed), tangible or intangible, made
			 available by gift, bequest grant, or otherwise for the purpose of carrying out
			 the provisions of this Act from domestic or foreign private individuals,
			 charities, nongovernmental organizations, corporations, or governments;
					(7)may use the United States
			 mails in the same manner and on the same conditions as the executive
			 departments;
					(8)may contract with
			 individuals for personal services, who shall not be considered Federal
			 employees for any provision of law administered by the Office of Personnel
			 Management;
					(9)may hire or obtain
			 passenger motor vehicles; and
					(10)shall have such other
			 powers as may be necessary and incident to carrying out this title.
					(b)Principal
			 OfficeThe Foundation shall maintain its principal office in the
			 metropolitan area of Washington, District of Columbia.
				(c)Applicability of
			 Government Corporation Control Act
					(1)In
			 generalThe Foundation shall be subject to chapter 91 of subtitle
			 VI of title 31, United States Code, except that the Foundation shall not be
			 authorized to issue obligations or offer obligations to the public.
					(2)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by adding at the end the following:
						
							(R)the International Clean
				Energy
				Foundation.
							.
					(d)Inspector
			 General
					(1)In
			 generalThe Inspector General of the Department of State shall
			 serve as Inspector General of the Foundation, and, in acting in such capacity,
			 may conduct reviews, investigations, and inspections of all aspects of the
			 operations and activities of the Foundation.
					(2)Authority of the
			 boardIn carrying out the responsibilities under this subsection,
			 the Inspector General shall report to and be under the general supervision of
			 the Board.
					(3)Reimbursement and
			 authorization of services
						(A)ReimbursementThe
			 Foundation shall reimburse the Department of State for all expenses incurred by
			 the Inspector General in connection with the Inspector General’s
			 responsibilities under this subsection.
						(B)Authorization for
			 servicesOf the amount authorized to be appropriated under
			 section 307(a) for a fiscal year, up to $500,000 is authorized to be made
			 available to the Inspector General of the Department of State to conduct
			 reviews, investigations, and inspections of operations and activities of the
			 Foundation.
						306.General personnel
			 authorities
				(a)Detail of
			 PersonnelUpon request of the Chief Executive Officer, the head
			 of an agency may detail any employee of such agency to the Foundation on a
			 reimbursable basis. Any employee so detailed remains, for the purpose of
			 preserving such employee’s allowances, privileges, rights, seniority, and other
			 benefits, an employee of the agency from which detailed.
				(b)Reemployment
			 Rights
					(1)In
			 generalAn employee of an agency who is serving under a career or
			 career conditional appointment (or the equivalent), and who, with the consent
			 of the head of such agency, transfers to the Foundation, is entitled to be
			 reemployed in such employee’s former position or a position of like seniority,
			 status, and pay in such agency, if such employee—
						(A)is separated from the
			 Foundation for any reason, other than misconduct, neglect of duty, or
			 malfeasance; and
						(B)applies for reemployment
			 not later than 90 days after the date of separation from the Foundation.
						(2)Specific
			 rightsAn employee who satisfies paragraph (1) is entitled to be
			 reemployed (in accordance with such paragraph) within 30 days after applying
			 for reemployment and, on reemployment, is entitled to at least the rate of
			 basic pay to which such employee would have been entitled had such employee
			 never transferred.
					(c)Hiring
			 AuthorityOf persons employed by the Foundation, no more than 30
			 persons may be appointed, compensated, or removed without regard to the civil
			 service laws and regulations.
				(d)Basic
			 PayThe Chief Executive Officer may fix the rate of basic pay of
			 employees of the Foundation without regard to the provisions of chapter 51 of
			 title 5, United States Code (relating to the classification of positions),
			 subchapter III of chapter 53 of such title (relating to General Schedule pay
			 rates), except that no employee of the Foundation may receive a rate of basic
			 pay that exceeds the rate for level IV of the Executive Schedule under section
			 5315 of such title.
				(e)DefinitionsIn
			 this section—
					(1)the term
			 agency means an executive agency, as defined by section 105 of
			 title 5, United States Code; and
					(2)the term
			 detail means the assignment or loan of an employee, without a
			 change of position, from the agency by which such employee is employed to the
			 Foundation.
					307.Authorization of
			 appropriations
				(a)Authorization of
			 AppropriationsTo carry out this title, there are authorized to
			 be appropriated $20,000,000 for each of the fiscal years 2008 through
			 2012.
				(b)Allocation of
			 Funds
					(1)In
			 generalThe Foundation may allocate or transfer to any agency of
			 the United States Government any of the funds available for carrying out this
			 title. Such funds shall be available for obligation and expenditure for the
			 purposes for which the funds were authorized, in accordance with authority
			 granted in this title or under authority governing the activities of the United
			 States Government agency to which such funds are allocated or
			 transferred.
					(2)NotificationThe
			 Foundation shall notify the appropriate congressional committees not less than
			 15 days prior to an allocation or transfer of funds pursuant to paragraph
			 (1).
					
	
		June 28, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
